Appeal from a judgment of the *488Supreme Court at Trial Term (Pennock, J.), entered October 11, 1984 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to section 16-102 of the Election Law, to declare invalid the nominating petition naming Paul D. Tonko as candidate of the Independence Party for the office of Member of the Assembly from the 105th Assembly District.
All of the pages of the independent nominating petition involved in this case stated that the public office being sought would be “voted for at the election to be held on the eleventh day of September, 1984”. In fact, the nominating petition intended to gain a place on the ballot at the general election to be held on November 6, 1984. Since the date of the election is information statutorily required to appear on each sheet of an independent nominating petition (Election Law, § 6-140, subd 1), strict compliance therewith is necessary in order to overcome a challenge to the petition on that basis (see Matter of Hutson v Bass, 54 NY2d 772, 774).
Accordingly, both the State Board of Elections and Trial Term erred in not sustaining petitioner’s objection to the nominating petition on the basis that the date of the election was improperly stated on the pages of the petition. The application in this proceeding should be granted and the nominating petition declared invalid.
Judgment reversed, on the law, without costs, petition granted and nominating petition declared invalid. Mahoney, P. J., Kane, Casey, Weiss and Levine, JJ., concur.